Citation Nr: 1329726	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  11-04 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to a disability rating in excess of 10 percent for postoperative ruptured appendix with adhesions of the peritoneum.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1974 to October 1979 and July 1987 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last examined in November 2009.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, the Board finds the November 2009 VA examination (VAX) inadequate in several respects and therefore finds that another examination is warranted.  

At the November 2009 VAX, the Veteran reported having recently undergone a laparoscopic cholecystectomy in August 2009 and experiencing constipation and abdominal discomfort, but no nausea, vomiting, hematemesis or melena.  The examiner did not conduct testing to determine if the Veteran had an obstruction and did not explain the reason therefore.  In addition, the Veteran has reported symptoms, including pulling pain, with respect to the adhesions and it is unclear whether any symptomatology is attributable to a scar associated with the service-connected disability.  Accordingly, such information should be obtained on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any medical records (VA and non-VA), that are not already of record, and pertain to treatment or assessment of his post-operative ruptured appendix with probable adhesions.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same,   or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After the development above is complete, the Veteran should be afforded a VA examination to determine the extent and severity of the Veteran's service-connected postoperative ruptured appendix with adhesions.  The claims folder and a copy of this remand must be made available to the examiner for review prior to examination.

All symptoms and manifestations of the service-connected disability should be set forth in the report.  The examiner should conduct any necessary testing to determine whether there is an obstruction and, if so, the extent of the obstruction.  

The examiner should also evaluate the scar associated with the post-operative ruptured appendix including information pertaining to the size of the scar and whether it is deep, linear, superficial, unstable, painful, or causes functional impairment.

3.  After undertaking any additional development action that is warranted, the RO/AMC should readjudicate the claim.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, which includes consideration of whether the Veteran is entitled to a separate compensable disability rating for any scar residuals of service-connected post-operative ruptured appendix with probable adhesions, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

